Citation Nr: 9925791	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  91-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for diverticulosis of 
the sigmoid colon, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for postoperative 
residuals of A right parotid tumor with impairment of the 
seventh facial cranial nerve, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to September 1957, and from August 1959 to August 1979.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This 
case was remanded by the Board in June 1991 and December 1994 
for further development; it was returned to the Board in July 
1999.

The Board initially notes that the issue of entitlement to 
service connection on a secondary basis for right eye 
disability has been reasonably raised by the record.  In a 
February 1998 statement, the veteran's representative also 
raised the issue of entitlement to service connection on a 
secondary basis for right tear duct disability.  These 
matters are therefore referred to the RO for appropriate 
action.

The Board also notes that the veteran has raised the issue of 
entitlement to service connection for prostate cancer, but 
that this issue is currently being developed by the RO.

The Board lastly notes that the veteran, in response to his 
Notice of Disagreement with a September 1994 rating decision, 
was issued a Statement of the Case in May 1999 with respect 
to the issue of entitlement to a compensable rating for right 
ear hearing loss; the record reflects that no further 
communication from either the veteran or his representative 
was received with respect to this issue.  In addition, the 
record reflects that entitlement to service connection on a 
secondary basis for eustachian tube dysfunction was denied in 
a May 1999 rating decision, but that neither the veteran nor 
his representative has thereafter expressed disagreement with 
respect to the disposition of that claim.  Accordingly, the 
Board concludes that the veteran is not currently seeking 
appellate review of either the issue of entitlement to a 
compensable rating for right ear hearing loss or the issue of 
entitlement to service connection on a secondary basis for 
eustachian tube dysfunction.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has had severe diarrhea and abdominal 
distress, without evidence of malnutrition or significant 
impairment of health, partial obstruction, colic distention 
or nausea or vomiting.
  
3.  More than moderate incomplete paralysis of the seventh 
(facial) cranial nerve is not shown; the veteran has right 
eye lid impairment secondary to the postoperative residuals 
of right parotid tumor removal, but the impairment is not 
productive of more than mild convulsive tics; a residual scar 
is not symptomatic or more than slightly disfiguring.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for diverticulosis of the sigmoid colon for the period 
commencing March 31, 1989, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7301, 7319, 7323, 7327 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of right parotid tumor removal 
with impairment of the seventh facial cranial nerve have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Codes 8103, 8207 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that the December 1994 Board 
remand requested that the RO secure records from several 
private physicians and facilities.  The record reflects that 
the veteran was thereafter contacted by the RO for the 
purpose of obtaining records from the named physicians and 
facilities, but that the veteran authorized the release of 
records only from one physician and two facilities.
 
The Board also notes that the veteran failed, without 
explanation, to report for October 1997 VA examinations 
scheduled pursuant to the Board's December 1994 remand.  
While the VA medical center letter to the veteran identifying 
the precise date, time and location of his scheduled 
examinations is not on file, the veteran was informed of his 
failure to report for examination in a May 1999 Supplemental 
Statement of the Case (SSOC); there is no indication that the 
SSOC was returned as undeliverable and no further 
communication from the veteran was received.

In Wood v. Derwinski, 1 Vet. App. 190 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that the duty to assist is not a one-way street, and an 
appellant must do more than passively wait for assistance 
when he has information essential to his claim.  Id. at 193.  
Since the veteran has prevented full development of his claim 
by failing to appear, without good cause, for his VA 
disability examinations scheduled in connection with the 
Board's December 1994 remand, the Board can only address the 
evidence currently of record.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected diverticulosis and postoperative residuals 
of right parotid tumor removal with impairment of the seventh 
facial cranial nerve.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

I.  Diverticulosis of the sigmoid colon

The Board initially notes that a November 1987 rating 
decision denied the veteran's claim for an increased rating 
for diverticulosis based on evidence dated from September 
1985 to October 1987.  The veteran disagreed with this 
determination and was issued a Statement of the Case in April 
1988.  The record reflects that the veteran did not 
thereafter submit a substantive appeal until April 1989.  In 
response, the RO, in May 1989, informed the veteran that his 
substantive appeal was untimely, although the RO construed 
the Form 1-9 to constitute a new claim for an increased 
rating.  Neither the veteran nor his representative has 
disputed this determination of untimeliness.  The veteran did 
perfect an appeal of a May 1989 rating decision which 
continued a 10 percent evaluation for the disability.  During 
the course of the appeal, the RO issued a February 1994 
rating decision increasing the evaluation to 30 percent, 
effective March 31, 1989.  This evaluation has remained in 
effect since that time.  The veteran has not expressed 
disagreement with the effective date for the 30 percent 
evaluation.  The Board will limit its decision accordingly.

Of record are private medical reports for the veteran from 
Wesley W. Harris, M.D., for March 1978 to April 1991.  The 
treatment records essentially document treatment of the 
veteran for diverticulitis of the colon.  In an April 1990 
statement Dr. Harris reported that the veteran had 
diverticulitis with recurrent episodes of diarrhea, and that 
the veteran used medications regularly for his symptoms.  Dr. 
Harris opined that the veteran's flare-ups of diverticulitis 
were so regular as to interfere with the performance of work.

On file are private medical records from J. Michael West, 
M.D., for September 1985 to December 1997, including medical 
records from St. Mary's Hospital for August 1986 to December 
1997.  The records show that an adenomatous polyp was removed 
from the veteran's colon in September 1985.  In a December 
1985 statement, Dr. West indicated that after complaining of 
intermittent rectal bleeding, the veteran underwent a 
colonoscopy which revealed the presence of two polyps as well 
as extensive diverticulosis.  The records also indicate that 
colonoscopies from August 1986 to December 1997 consistently 
showed that the colonic mucosa was unremarkable, without 
evidence of ulceration, mass lesions or other abnormalities, 
including evidence of irritable bowel disease.  The studies 
did show multiple diverticular openings within the sigmoid 
and, in December 1997, an adenomatous polyp which was 
removed; the veteran was diagnosed with diverticulosis.  In a 
June 1994 statement, Dr. West indicated that the veteran 
experienced severe crampy abdominal pain associated with a 
very strong urge to defecate, which Dr. West felt represented 
irritable bowel syndrome; he opined that the urgency and 
possibility of incontinence significantly limited the 
veteran's activities and interfered with his ability to 
socialize or work.  The treatment reports show that the 
veteran complained in May 1997 of explosive loose bowel 
movements, relieved by yogurt and buttermilk.  The veteran 
denied any rectal bleeding and abdominal and rectal 
examinations were normal; the veteran was diagnosed with 
intermittent diarrhea of unclear etiology. 

On file is the report of an October 1987 VA examination, at 
which time the veteran denied any recent rectal bleeding and 
denied experiencing pain other than when straining during 
bowel movements.  The veteran reported that he was on a high 
fiber diet, but denied using medications for his 
diverticulosis.  The veteran indicated that he worked part 
time for the post office.  On physical examination he 
presented as well nourished and well appearing.  His abdomen 
was soft and nontender, without hepatosplenomegaly.  Bowel 
sounds were normoactive and no pain was elicited on palpation 
in any of the quadrants.  Rectal examination was essentially 
normal.  A barium enema study showed scattered diverticula in 
the sigmoid and descending colon, without any constricting, 
annular or polypoid lesions.  The veteran was diagnosed with 
diverticulosis, as well as with history of colon polyp and 
hemorrhoids, and possible lactose intolerance.

The veteran was afforded a VA examination in May 1989, at 
which time he reported recently spotting blood in the commode 
after use.  On physical examination the veteran was described 
as well nourished.  Abdominal and rectal examinations were 
normal.  The veteran was diagnosed with history of sigmoid 
diverticulosis with prolonged episode of pain and recurrent 
lower gastrointestinal bleeding, as well as with history of 
colonic polyposis.

On file are March 1990 statements by C.F. and J.S. which 
indicate, in essence, that the veteran exhibited frequent 
diarrhea and constipation, and would occasionally soil his 
clothes.

The veteran was afforded a hearing before a hearing officer 
at the RO in April 1990, at which time he reported recently 
experiencing stomach pain and cramping at work, resulting in 
four bowel movements over a period of three hours; the bowel 
movements involved very watery stool.  The veteran testified 
to the occurrence of similar episodes in January 1990 and 
earlier in April 1990, and averred that he experienced up to 
6 bowel movements in under 4 hours; he reported that the 
movements left him weak and he stated that he could 
experience diarrhea up to five times in a week.  He stated 
that his episodes usually occurred during the day and that he 
sometimes would soil himself, although he denied using 
protective undergarments.  The veteran denied experiencing 
any recent bleeding associated with defecation.  He denied 
any recent weight loss and reported that he was on a high 
fiber diet with some food restrictions.  He reported that he 
had never been told that he had anemia.  The veteran 
indicated that he worked in a clerical position on a part 
time basis, but that his disability did not impair his work 
performance as bathrooms were always nearby.

The veteran was afforded a VA examination in February 1992, 
at which time he reported increasing problems with extremely 
loose stools and fecal urgency; he informed the examiner that 
he had soiled his pants on numerous occasions, and that on 
occasion he would need to defecate up to seven times in a 
three hour period.  The veteran reported using active yogurt 
extracts and medication with some relief.  He denied any 
history of fever, weight loss, difficulties with appetite, 
malaise or specific food intolerance, other than with respect 
to spicy foods.  Physical examination disclosed that the 
veteran was mildly overweight but well appearing.  Abdominal 
and rectal examinations were normal.  The veteran was 
diagnosed with diverticulosis coli with history of lower 
gastrointestinal bleeding, and with chronic diarrhea of 
unknown etiology.  The examiner concluded that the severity 
of the veteran's service-connected disorder was moderate.  He 
stated that the veteran's most incapacitating symptom was 
fecal incontinence and urgency, possibly related to an 
undiagnosed colitis.  However, the examiner noted that 
diverticulosis itself usually would not cause chronic 
diarrhea and concluded that the veteran's diverticulosis was 
unlikely to have caused his diarrhea.  While a sigmoidoscopy 
examination was scheduled in order to further delineate the 
etiology of the veteran's diarrhea, the veteran failed to 
cooperate. 

On file are medical records from the Athens Regional Medical 
Center for April 1994 to January 1997, which show that the 
veteran presented in April 1994 with complaints of left lower 
quadrant pain and diarrhea.  A colonoscopy was performed, 
which was negative except for scattered diverticular openings 
in the sigmoid, and the veteran was diagnosed with 
diverticulosis.  The records show that he was thereafter 
hospitalized in December 1996 at which time he reported 
occasional diarrhea but denied any nausea or vomiting.  
Physical examination of the abdomen was normal and his 
hemoglobin levels were within normal limits. 

In a February 1998 statement, Dr. West indicated that the 
veteran had been seen for multiple complaints of severe 
explosive diarrhea associated with crampy pain and extreme 
urgency, and that with these symptoms the veteran could 
become incontinent.  He stated that extensive evaluation had 
revealed no obvious cause for the veteran's diarrhea, but he 
concluded that the intermittent nature, extreme urgency and 
incontinence associated with the diarrhea made it difficult 
for the veteran to socialize or work.

The RO evaluated the veteran's diverticulosis of the sigmoid 
colon under Diagnostic Code 7327.  That code in turn provides 
that diverticulitis is to be rated as for irritable colon 
syndrome, peritoneal adhesions, or ulcerative colitis, 
depending on the predominant disability picture.  38 C.F.R. 
§ 4.114, Diagnostic Code 7327.  

Moderate ulcerative colitis, with infrequent exacerbations, 
warrants a 10 percent evaluation.  Moderately severe 
ulcerative colitis, with frequent exacerbations, warrants a 
30 percent evaluation.  Severe ulcerative colitis with 
numerous attacks a year and malnutrition, health only fair 
during remissions, warrants a 60 percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7323.  A 10 percent 
evaluation is warranted for moderate peritoneal adhesions, 
with pulling pain on attempting work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distention.  A 30 percent evaluation is warranted 
for moderately severe peritoneal adhesions with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  A 50 
percent rating is appropriate for severe peritoneal 
adhesions, with definite partial obstruction shown by X-ray, 
with frequent and prolonged episodes of severe colic 
distention, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage.  38 C.F.R. § 4.114, Diagnostic Code 7301.  

A 10 percent evaluation is warranted for moderate irritable 
colon syndrome (spastic colitis, mucous colitis, etc.) with 
frequent episodes of bowel disturbance with abdominal 
distress.  A maximum 30 percent rating is warranted for 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The medical evidence demonstrates that the veteran's 
predominant gastrointestinal symptom is frequent diarrhea.  
The Board notes, however, that while Dr. Harris suggested 
that the veteran's diarrhea was associated with his 
diverticulosis, the February 1992 VA examiner concluded that 
a relationship between the veteran's service-connected 
disability and his diarrhea was unlikely, and Dr. West 
indicated that even after extensive evaluation, the etiology 
of the diarrhea is unclear.  In any event, even assuming that 
the veteran's diarrhea is associated with his service-
connected diverticulosis, the Board notes that the veteran is 
currently assigned the maximum schedular rating for irritable 
colon syndrome for those symptoms.  Moreover, as 
colonoscopies from September 1985 to December 1997 were 
consistently negative for evidence of any ulcerations, 
constricting lesions or other abnormalities, except for 
scattered diverticula, and as the veteran has consistently 
presented as well nourished and well appearing without any 
evidence of anemia or symptoms of nausea or vomiting or colic 
distention, the Board concludes that a higher rating for the 
veteran's disability under DC 7301 or 7323 is not warranted.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.

II.  Postoperative residuals of right parotid tumor with 
impairment of the seventh facial cranial nerve

As noted previously, the veteran's service ended in August 
1979.  Service connection for postoperative residuals of 
right parotid tumor removal was granted in November 1979, 
evaluated as noncompensably disabling.  In March 1990 the 
rating assigned the veteran's disability was increased to 10 
percent disabling, reflecting consideration of impairment of 
the seventh facial cranial nerve; this evaluation has 
remained in effect since that time.

Of record are private medical records for the veteran from 
Wesley W. Harris, M.D., for March 1978 to April 1991, which 
show complaints associated with the veteran's right eye, and 
which note that the veteran's eye condition was alleviated 
with the use of shade glasses.

On file are records from the Emory University Hospital for 
December 1987 which show that the veteran underwent 
exploration and resection of the lateral lobe of the right 
parotid gland with dissection of the seventh nerve, in order 
to remove a benign pleomorphic adenoma.  The records reflect 
that during the procedure a very small branch of the seventh 
nerve was sacrificed.  Following the operation the veteran 
exhibited right facial paralysis and was treated with 
Ultratears for eye lubrication.

On file are private medical records from Douglas R. Murray, 
M.D., for December 1987 to February 1989, which show that the 
veteran continued to exhibit partial right seventh nerve 
paresis for several months, manifested primarily by numbness 
and incomplete closing of the right lower lid.  The records 
show that the veteran's condition eventually improved, with 
full return of seventh nerve function, although he continued 
to experience numbness in the areas of his right cheek and 
ear.  The right parotid wound was described as well healed, 
without any nodularity or adenopathy.

The veteran was afforded a VA examination in May 1989.  At 
that time, he reported that bright sunlight would cause pain 
to his right eye and face, although normal lighting did not 
produce the same effect.  He denied any trouble with chewing 
food, swallowing or speaking.  He reported experiencing a 
very slight degree of numbness along his right cheek, but 
denied any other problems associated with his December 1987 
surgery.  Physical examination disclosed the presence of a 
linear scar along the right anterior cervical region close to 
the jaw line.  The veteran evidenced a slight degree of 
masticator muscle atrophy, but exhibited normal jaw strength.  
The examiner noted the presence of a slight widening of the 
right eye, consistent with a mildly compromised seventh 
cranial nerve, but neurologic examination was intact.  The 
veteran was diagnosed with history of benign right-sided 
parotid tumor status post resection, with mild sensory motor 
paresis and right seventh cranial nerve paresis.

On file is a statement by the veteran, dated in January 1990, 
in which he indicates that his right eye tended to tire 
easily and give out on him after working outside in daylight.

Of record are private medical reports from the Emory Clinic 
and Emory Eye Center for June 1989 to April 1990 which record 
complaints of pain, throbbing and photophobia associated with 
the veteran's right eye since the December 1987 procedure.  
Physical examination of the eye was consistently negative for 
evidence of decrease in visual acuity, and the veteran was 
able to close his right eye.  However, examiners noted the 
presence of blepharitis, meibomianitis, spasm of the superior 
division of the facial nerve involving the frontalis muscle, 
and right lid retraction.  Although the right seventh cranial 
nerve function was described as essentially normal, the 
veteran's right upper lid retraction and other abnormalities 
were attributed to an overactive brow and frontalis muscle, 
in turn considered secondary to mild aberrant regeneration of 
the seventh nerve.  The veteran was advised to use Polaroid 
sunglasses and while the abnormal opening of the right eye 
was noted to cause irritation, the treating physicians 
concluded that there was no evident consequent visual 
disability.

The Emory Clinic reports show that the veteran was evaluated 
in April 1990 at which time he continued to report the 
presence of twitching around his right eye as well as 
difficulty with comfortably closing the lid after working 
most of the day.  He described his symptoms as mildly 
annoying and bothersome, but not disruptive of his daily 
functions, although he nevertheless claimed that the symptoms 
interrupted his ability to work.  The presence of some mild 
dermatochalasis was noted on both lids on physical 
examination, but no ptosis was evident.  The veteran's right 
palpebral fissure was wider than on the left and the examiner 
noted the presence of near constant fasciculations and 
occasional contractions within the orbicularis oculi muscle 
on the right.  There was also significant contraction of the 
frontalis muscle on the right, productive of brow elevation, 
as well as a slight suggestion of weakness of the right 
orbicularis oculi muscle with forced eye closure.  Cranial 
nerve examination was normal except for decreased sensation 
to light touch and pinprick in a small area of the right 
cheek region.  The examiner concluded that the veteran had 
regained a good deal of function of the seventh cranial 
nerve, but exhibited tonic contraction of a portion of the 
right frontalis muscle, with consequent widening of the 
palpebral fissure on that side, secondary to some aberrant 
regeneration.  The examining physician opined that while 
residual mild weakness of the orbicularis oculi muscle might 
account for some of the veteran's symptoms, the aberrant 
contraction of the right frontalis muscle also contributed.
 
The veteran was afforded a hearing before a hearing officer 
at the RO in April 1990, at which time he reported that he 
experienced muscle contractions and consequent fatigue of his 
right eye.  He indicated that his eye spasms were painful and 
averred that he stopped working soon after his eye condition 
would flare-up.  He reported that wind tended to dry out his 
eye and that glare tended to be painful to his eye, and that 
he used shades for relief of his symptoms.  He testified that 
he worked on a part-time basis in a clerical position, but 
that his eye problem was symptomatic only when he worked 
outside for a period.  He denied any associated vision 
problems and denied any pain associated with the scar, 
although he reported the presence of numbness.

On file are the reports of private examinations in February 
1991 and January 1998 from the Duke Eye Center.  At his 
February 1991 examination, the veteran reported right eye 
pain and foreign body sensation, but denied any history of 
diplopia.  He did report mild periocular blepharospasm on the 
right.  Physical examination showed normal visual acuity and 
the seventh cranial nerve was described as intact.  The 
palpebral fissure on the right was wider than on the left, 
and the possible presence of some mild weakness of the right 
orbicularis muscle was identified.  Mild superficial punctate 
keratitis on the right was noted on slit lamp examination.  
The veteran was diagnosed with dry eye syndrome, keratitis 
sicca and mild right seventh nerve palsy.

At his January 1998 evaluation, the veteran reported using 
artificial tears on an hourly basis but continued to deny any 
noticeable visual loss.  Physical examination showed no 
evidence of ptosis.  There was slight incomplete blink on the 
right but no evidence of masses was palpated.  On slit lamp 
examination some conjunctival injection and early tear film 
lake was identified.  The veteran was diagnosed with 
keratitis sicca, tear film instability, and right seventh 
nerve palsy.  The examiner concluded that the veteran's 
condition had essentially remained unchanged since 1991.  The 
examiner indicated that, due to the incomplete blink, the 
veteran's cornea was at slight risk, but that there was 
currently no evidence of damage.  The veteran's tear 
production was considered adequate in light of his 
lubrication regimen.

On file are VA and military treatment records for July 1991 
to April 1994.  The reports document the veteran's complaints 
of increased light sensitivity affecting his right eye as 
well as mild lid weakness on closing the right eye.  He 
denied noticing any decrease in visual acuity.  Physical 
examination showed mild elevation of the right brow with good 
seventh nerve function of the right eye and good lid closure.  
The veteran was diagnosed with resolved seventh cranial nerve 
palsy with possible aberrant regeneration with mild right 
brow lift.  He was also diagnosed with right dry eye with no 
evidence of corneal exposure.  The veteran's treating 
physicians concluded that the veteran had adequate tear 
production, although artificial tears was recommended for 
certain conditions.

The veteran was afforded a VA examination in February 1992, 
at which time he reported the presence of dryness and a 
foreign body sensation in his right eye, and indicated that 
his symptoms increased in severity with windy, cold or dry 
air.  He reported that artificial teardrops relieved his 
symptoms.  Physical examination of the right eye was 
essentially normal, with no evidence of blepharoptosis or 
lagophthalmos.  The seventh cranial nerve to the right lid 
was working properly and was considered intact as related to 
the eye and periocular region, and brow sensation and 
elevation were normal.  The veteran was diagnosed with 
borderline dry eyes.  Neurological examination disclosed 
asymmetry in the palpebral fissures.  Strength in both 
orbicularis oculi muscles was symmetrical, as were corneal 
reflexes.  No motor asymmetry in the face was identified.  
The examiner noted the presence of a mild difference in 
pinprick sensation between the right and left half of the 
veteran's face.  The examiner diagnosed postoperative 
transient right cranial nerve palsy which had resolved with a 
mild asymmetry in the palpebral fissure of no functional 
importance.

Medical records from the Athens Regional Medical Center for 
April 1994 to January 1997 show that the veteran was 
hospitalized in December 1996, at which time physical 
examination showed the seventh cranial nerve to be grossly 
intact.

The RO rated the veteran's postoperative residuals of right 
parotid tumor removal with impairment of the seventh facial 
cranial nerve as 10 percent disabling under DC 8207.  Under 
that code, moderate incomplete paralysis of the seventh 
(facial) cranial nerve warrants a 10 percent evaluation.  
Severe incomplete paralysis of the seventh cranial nerve 
warrants a 20 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8207.  A noncompensable rating is warranted 
for mild convulsive tics, a 10 percent evaluation is 
warranted for moderate convulsive tics and a 30 percent 
rating is warranted for severe convulsive tics.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8103.

The Board initially notes that the medical evidence clearly 
demonstrates that the veteran's right eye lid dysfunction is 
secondary to his postoperative residuals of right parotid 
tumor removal.  Although the veteran has residual decreased 
sensation on the right side of his face as well as weakness 
of the right lid secondary to aberrant regeneration of the 
seventh cranial nerve, examiners have consistently concluded 
that the veteran's seventh cranial nerve function is 
nevertheless full, and neurological examinations are negative 
for evidence of impairment, other than with respect to 
asymmetry in the palpebral fissures of no functional 
importance.  In any event, the veteran's right facial paresis 
has been consistently described on examination as no more 
than mild in nature.  Moreover, despite the presence of 
contraction of the frontalis muscle and spasms of the 
orbicularis oculi muscle, the Board notes that the examiners 
have been unable to identify any clinically significant 
impairment associated with those symptoms; the veteran is 
able to completely close his eye, and any weakness present 
occurs only late in the afternoon.  In addition, while the 
veteran exhibits near constant fasciculations of his 
orbicularis oculi muscles on the right, the movements are 
notably confined to a small area around his right eye, the 
veteran himself has described the twitching as bothersome but 
not significantly disabling, and there is no evidence 
suggesting that the fasciculations resemble more than mild 
tics.

In light of the evidence demonstrating that the veteran 
retains essentially full right seventh nerve function and 
that the residual impairment of the frontalis and ocularis 
oculi muscles is consistently described on examination as no 
more than mild in nature, the Board concludes that a rating 
in excess of 10 percent for the postoperative residuals of 
right parotid tumor removal with impairment of the seventh 
facial cranial nerve is not warranted.

The Board notes that as the medical evidence clearly 
demonstrates that the veteran does not have ptosis, the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6019 are not 
for application.  

The Board also notes that the representative argued at the 
April 1990 hearing that a scar on the right side of the 
veteran's neck should be assigned a separate compensable 
evaluation because it is "quite noticeable."  Therefore, 
the Board has considered whether a separate compensable 
evaluation is warranted for the scar on the basis of 
disfigurement.

Disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight or a 
10 percent evaluation if the disfigurement is moderate.  
38 C.F.R. § 4.118, DC 7800 (1998).  There is no indication in 
the evidence of record that the scar is more than slightly 
disfiguring.  Although the representative stated that the 
scar is "quite noticeable," he did not allege that the scar 
is more than slightly disfiguring.  Moreover, the veteran has 
not alleged that the scar is disfiguring.  Therefore, the 
Board has concluded that a separate compensable evaluation is 
not warranted for the scar.

III.  Extra-schedular rating

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (1998), since the veteran has alleged that his 
service-connected disabilities have interfered with his 
employment.  The Board notes, however, that although Drs. 
Harris and West have concluded that the veteran's diarrhea 
and associated incontinence have impaired his ability to 
socialize or work, the record reflects that the veteran has 
in fact been employed on a consistent basis for a number of 
years.  Moreover, the current evidence of record does not 
reflect frequent periods of hospitalization because of his 
service-connected disabilities, or indicate that the 
manifestations of the disabilities are unusual or 
exceptional.  Rather, the evidence shows that the 
manifestations of the diverticulosis of the sigmoid colon and 
the postoperative residuals of right parotid tumor removal 
with impairment of the seventh facial cranial nerve are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disabilities would be in excess 
of that contemplated by the assigned evaluations.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
diverticulosis of the sigmoid colon is denied.




Entitlement to a rating in excess of 10 percent for the 
postoperative residuals of a right parotid tumor with 
impairment of the seventh facial cranial nerve is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

